Case 2:19-cV-10808-DI\/|L-RSW ECF No. 1-2 filed 03/19/19 Page|D.S Page 1 of 15

 

l

§ EXHIBIT 1

§

 

 

 

 

_Case 2:19-cV-10808-DI\/|L-RSW ECF No. 1-2 filed 03/19/19 Page|D.Q Page 2 of 15

S'I‘ATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

VENUS INVESTMENTS, INC,,

 

Plaintiff', - - '
.i ' 8
11 wEXLER INSURANCE AGENCY, INC., and CaS° N°~ 2019' \MM‘O
§§ GARY WASSERMAN, H<>n- K» THRYN A'
Defendants.
/
James E. DeLine (P45205) l Q,O
Broc Gullett (P80962) 4
KERR, RUSSELL AND WEBER, PLC OQ/ ,§> {{_
i Attorneys for Plaintiff 9 x‘\» ¢<,Q`C)\°
500 Woodward Ave., ste. 2500 Q` <3> \\s\>;-\e\
Deiroit, MI 48226 ‘< 49 000
(313) 961-0200 <&a'~>
jdeline@kerr-russell.com `\\@O°
/

 

 

Pursuant to MCL 600.8031 and MCR 2.1 12(0)(1), this case
involves a business or commercial dispute and meets the statutory
requirements to be assigned to the business court.

A civil action between these parties or other parties arising out of
the transaction or occurrence alleged in the complaint has
previously been filed in this Court, where it was given docket
number 2017-004658-CK and was assigned to Judge Kathryn A.
Viviano. The action is no longer pending.

COMPLAINT AND JURY DEMAND

Plaintiff, Venus Investments, Inc. (“Venus”), for its Complaint against Defendants, Wexler

 

Insurance Agency, Inc. and Gary Wasserman, states as follows:

 

JURISDICTIONAL ALLEGATIONS
l. Venus is a Michigan corporation that operates a pawnshop in Macomb County,

Miehigan, under the assumed name The Cash Exchange.

(38304/4/01339059.Docx;z) 1

 

 

l
al
l i
jt

 

 

 

 

 

CaSe 2219-CV-10808-D|\/|L-RSW ECF NO. 1-2 'fi|ed 03/19/19 Page|D.lO Page 3 Of 15

2. Wexler lnsurance Agency, Inc. (“Wexler") is, upon information and belief, a

Florida corporation that maintains an office in Coral Gables, Florida.

3. Gary Wasserman is an individual who, upon information and belief, resides in

Florida and was at all relevant times an agent and/or employee of Wexler.

4. Defendants are in the business of contracting to insure persons, property, and/or

risks located within Michigan.

5. The amount in controversy exceeds $25,000, exclusive of interest, costs, and

attorney fees.

6. Jurisdiction and venue are proper in this court.
FACTUAL BACKGROUND
7. Plaintiff owns and operates a pawnshop in Macomb County, Michigan.
8. As part of its regular business, Plaintiff employs individuals who facilitate

transactions involving significant amounts of cash and handle cash and valuable goods on a daily

basis.

9, To protect its business from catastrophic loss, Plaintiff engaged Defendants to

advise and assist it with the procurement of commercial pawnbroker’s insurance

10. Defendants served as Plaintift’s exclusive, trusted insurance agent for at least

twenty years beginning in the 1990s until 2019.

l l. From time to time over the past twenty years, Defendants provided Plaintiff advice

and recommendations regarding insurance policies, coverages, deductibles, and limits appropriate

(38304/4/D1339859.DOCX;2) 2

 

QaSe 2219-CV-10808-DI\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.ll Page 4 Of 15

for Plaintifi" s business, and Plaintiff relied on Defendants’ advice and recommendations

 

12. At all relevant times, Defendants were aware of the nature of Plaintift"s business as

a pawnshop and the aggregate amounts of cash and valuables handled annually by Plaintiff's

 

employees in transactions with customers. .

13. During their relationship, including in 2016 and 2017, Plaintiff directed Defendants
to procure appropriate insurance for its benefit to protect its business from catastrophic loss,

including theft

14. In 2016 and again in 2017, Defendants presented Plaintiff with written quotes (the
“Quotes”) for comprehensive pawnbrokers insurance through Lloyd’s of London (“Lloyd’s”). A

copy of the Quotes are in Defendants’ possession

15. Defendants also provided Plaintiff with written application forms and assisted

 

Plaintiff in applying for pawnbrokers insurance for the 2016-2017 policy year and the 2017-2018

 

policy year (the “Applications"). A copy of the Applications are in Defendants’ possession.

l6. g Plaintiff provided Defendants with specific financial and other information about

Plaintiff’s business as part of the Applications.

l7. In retum, Defendants provided their advice and recommendations to Plaintiff

 

regarding the coverages, deductibles, and limits appropriate for Plaintiff and generally assisted
Plaintiff in completing the Applications.

18. Plaintiff relied on Defendants’ skill, experience, and expertise to determine the
appropriate coverages, deductibles, and limits for Plaintift"s needs and to procure necessary
insurance coverage to guard against losses.

(38304/4/01339859.pocx,z) 3

 

 

 

 

_CaSe 2219-CV-10808-DI\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.lZ Page 5 Of 15

.p'\ 'a l

l9. As a result of the Quotes and the Applications, Defendants procured insurance for
Plaintiff through Lloyd’s, namely Certain Underwriters at Lloyd’s ofLondon Subscribing to Policy '
Number 880001815/1008 and Policy Number 880001816/1141 (the “Policies”). A copy of the
Policies are in Defendants’ possession

20. The Policies each included an employee dishonesty endorsement with limits of
$50,000 for any one occurrence involving covered property including money, up to a total
combined limit of $80,000 USD, and a deductible of$S,OOO.

21. Defendants represented to Plaintiff that the Policies were appropriate to protect
Plaintiff from the risks associated with operating its business, including the risks of monetary

losses that could occur from employee theft, dishonesty, and forgery.

22. Plaintiff subsequently paid insurance premiums in reliance on Defendants’

representations and assurances that adequate and appropriate insurance had been procured.

23. In July of 2017, Plaintiff discovered a theft of cash by an employee who forged
documents and embezzled over $594,000 from Plaintiff during the course of his employment (the

“Loss”).
24. Plaintiff timely reported the Loss to Defendants and/or Lloyd’s.
25. The Loss far exceeded the limits of liability contained within the Policies.

26. Lloyd’s initially denied Plaintiff’s claims under the Policies, which resulted in
Plaintiff filing a lawsuit against Lloyd’s in this Court, Case No. 2017-004658-CK, to enforce the
Policies (the “Lloyd’s Lawsuit”).

27. The Lloyd’s Lawsuit was settled for an amount far less than the Loss.

(38304/4/1)1339859.nocx;z) 4

 

CaSe 2219-CV-10808-D|\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.lS Page 6 Of 15

COUNTI - NEGLIGENCE

28. Plaintiff incorporates by reference the allegations made in the preceding
paragraphs

29. At all relevant times, Defendants, serving as Plaintift`s insurance agent, held out
and represented themselves as specialists in the field of insurance.

30. Plaintiff relied on Defendants’ knowledge, skill, and expertise in determining the
insurance coverages, deductibles, and limits appropriate for Plaintiff, including proper and
appropriate levels of coverage for the risks of monetary losses that could occur from employee
theft, dishonesty and forgery.

31. Defendants had a special relationship with Plaintiff and thus owed a duty to
Plaintiff to exercise reasonable skill, care, and diligence to procure the requested pawnbrokers
insurance with coverages, limits, and deductibles appropriate for Plaintiff.

32. Defendants breached their duties to Plaintiff by negligently failing to procure
insurance coverage appropriate for the risks associated with Plaintifi’s business and by failing to
procure adequate insurance coverage for the Loss.

33. "' I-Iad Defendants correctly and timely obtained the appropriate coverages as
requested and needed by Plaintiff, Plaintiff would have been fully insured for the Loss.

34. Defendants’ negligence proximately caused Plaintiff to incur damages as a result
of the Policies being grossly inadequate to cover the Loss.

35. Plaintiff has suffered damages in excess of $25,000 resulting from Defendants’
negligence

WHEREFORE, Plaintiff prays for this Honorable Court to enter a Judgment in favor of

Plaintiff, and against Defendants, jointly and severally, in the amount necessary to fully

(38304/4/D1339859.DOCX;2) 5

 

Case 2219-CV-10808-DI\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.14 Page 7 Of 15

1

compensate Plaintiff for the Loss, plus any attorney fees, court cost, and other collection costs,
including lost use cf the funds, interest, and incidental and consequential damages and any other

legal or equitable relief this Court deems just and proper.

KERR, RUSSELL AND WEBE , PLC
- law M.

James E. DeLine (P452<')5)
Broc Gullett (P80962)
Attomeys for Plaintiff
500 Woodward Avenue, Ste. 2500
Detroit, MI 48226
(313) 961-0200
jdeline@kerr-russell.com
b ullett kerr-russell.com
Dated: February 12, 2019

 

 

 

 

taaao4/4/1)1339059.Docxiz) 6

 

 

 

 

 

 

Case 2219-CV-10808-DI\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.15 Page 8 Of 15

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

VENUS INVESTMENTS, INC.,
Plaintiff,

V‘ 2019-nn0'577'-c_3`

WEXLER INSURANCE AGENCY, iNc., and Case NO- kg - -
GARY WAssERMAN, Hon. iiifiYN A- Vl€lKNO

Defendants.

James E. DeLine (P45205) 0
Broc Gullett (P80962) \\e
KERR, nussELL AND WEBER, PLC 0@\
/ Attorneys for Plaintiff 93
500 Woodward Ave., Ste. 2500
Detroit, MI 48226
(313) 961-0200 §ae° @o\>“
jdeline@kerr-russell.com \`l\,d,.¢;t'>‘<"0

 

JURY DEMAND
NOW COMES Plaintiff and hereby demands a trial by jury for all issues triable by jury in

the within action.

Respectfully submitted,

KERR, RU SELL AND WEBEZ, PLC
By:

james E. paine (P45205)
F. Broc Gullett (P80962)
Attorneys for Plaintiff
500 Woodward Avenue, Suite 2500
Detroit, MI 48226
(313) 961-0200
Jdeline@kerr-russell.com
bgullett@kerr-russell.com
February 12, 2019

(38304/4/`\:»1339859.Docx,z) 7

 

 

FRED MILLER

Mocomlo Counfy
chief oepury clerk Clerk / Register of Deecls oech Register er needs

 

 

 

 

 

Court Customer

FROM: ` Macomb County Clerk / Register of Deeds

 

ClRCUlT COURT CASE NO:

-2019-000577“ C_B
cAsE cAPTroN:

 

This is to inform you that the above mentioned ease is deemed an eFi|ing case
Pursuant to Administrative Order No. 2010-06.

lt is MANDATORY that all further filings in this matter are to be filed electronically
/ through the court’s eFi|ing website at:

https://mifile.courts.michigan.gov

Registration instructions, filing instructions, the administrative order and frequently
asked questions can be found on the court’s website at:

 

http://circuitcourt.macombqov.orq/circultcourt~efi|inq

A|l parties must register with the court and opposing parties one emall address for
service. Servi_ce will be provided electronically to this email address, All parties must
also register this email address with the TruFi|ing e-t"r|ing system. Each individual bears
the responsibility for the accuracy of the registered email address.

For truefi|ing technical support. Please call 1-855-959-8868 or send an email to
support@truefiling.com.

lt is required that you servethis notification to all parties when perfecting service on the
complaintl Also if you have not previously provided your email address to our office
when submitting documents for filing, it is now required that you furnish it in order for us
to update our records aceordingly.

 

 

|f you need help in submitting your filing electronically, assistance is available in the
Circuit Court Law Library located on the 5th F|oor. Computers, scanners and staff are
available to assist you during normal business hours 8 a.m - 4:30 p.m.

 

 

 

Clerk's offlce ' Reglster of Deeds
40 Norfh Mcln Sfreef, lsf l=loorl Mounf Clemens, M| 48043 32 Morket Sfreef, Mounf Clemens, Mi 48043
586-469»5120, clerksoffice@mocombgov.org 586-469-7953, regisferofdeeds@mcrcombgov.org

clerk.mcrcombgov.org rod.mocombgov.org

 

 

 

QaSe 2219-CV-10808-D|\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.l? Page 10 Of 15

 

 

 

 

 

 

 

 

Ori_gincl - Court
STATE F MI
0 CHIGAN NoTrCE oF AserNMENT To THE CASE No
16th JUDICIAL CIRCUIT BUSINESS COURT ~ 19- 465
couNrYoFMAcoMB 7_0 1 9 .. n n O 5 7 7' C
Court nddrcss: 40 N. Main St. Mt.Clcmcns,M148043 " ' Court telephone no.
586-469-5203

Plaintist name(s). address(cs), and telephone number(s) Defcndant's name(s). address(es), and telephone number(s)

\/ENUS |N\/r_=_ST\\/'lENTSl |NC_ waer-:R rNsuRANcE AGENCY, rNc. and GARY

v WASSERMAN
Plaintiff's attorncy. bar no., address. telephone no., and email address Defendant‘s attorney, bar no., address. telephone no., and email address

Broc Gullett (P80962)

KERR. RUSSELL AND W`EBERl PLC 90
500 Woodward Ave. Sulte 2500 Detroit, Ml 48226 e\q

(313) 961-0200 (313) 961~0388 (FAX)
. . . air a ge
The iii Plaintiff l:] Defendant requests assignment of` the above captioned matter to the Busi ess chfrg> he (1}9 s
for the Business Court and the matter should be identified as Business Court eligible pursuant to MCL 6 0 8(€¢ 000
indicated below. (check err that apply.) c’

 

 

 

 

 

<' o
d@°°®

The case is a qualifying business or commercial dispute as defined at MCL 600.8031(0): as
i:] All of the parties are business enterprises; l

[B One or more of the parties is a business enterprise and the.other parties are its or their present or fortner owners,
managers shareholders, members, directors, ofticers, agents, employees, suppliers, or competitors, and the claims
arise out of those relationships;

EI One of the parties is a nonprofit organization and the claims arise out of that party’s organizational structure,
govemance, or finances;

._ " I:i lt involves the sale, merger, purchase, ccmbinatlon, dissolution, liquidation, structure, governance, or finances cfa
business enterprise

The business or commercial dispute involves:
[:] lnformation technology, software, or website development, maintenance or hosting;

[] The internal organization of business entities and the rights or obligations of shareholders, partners, members, owners,
officers, directors, or managers;

E] Contractua| agreements or other business dealing, including licensing, trade secrets, intellectual property. antitrust
issues, securities, non~compete agreements, non-solicitation agreements, and confidentiality agreements, if` all available
administrative remedies are completely exhausted, including, but not limited to alternative dispute resolution processes
prescribed in the agreements;

[:] Commercia| transactions, including commercial bank transactions;
P_q Business or commercial insurance policies; and/or

[:i Commercial real property.

[:] Oth€l'l(l>lcasc cxplaln)

02/12/2019 W %M__

Date Name

Attorney for; Plaintiff

NOTICE OF ASSIGNMENT TO THE BUSINESS COURT

 

 

Q|aSe 2219-CV-10808-D|\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.lS Page 11 Of 15

lVlicheI|e Garcia

From:
Senh
To:
Subject:

 

SOP@cogencyglobal.com

Tuesday, February 19, 2019 1:42 PM

Miche||e Garcia

Service of Process for Entity: WEXLER INSURANCE AGENCY, INC.

, .'C©GENCYGLOBAL°"

No'rrcr_=. or»' sER\/rchF Plaocriss

Entity Served: V\/EXLER |NSURANCE AGENCY, iNC.

Received in: l\/lichigan

COGENCY GLOBAL |NC. has received the enclosed document on behalf of the above named entity. As the
appointed registered agent or agent for service of process for the entity, we are forwarding the document to
you. By clicking the “Retrieve Document” button you acknowledge the receipt of this service of process on

behalf of the entity listed.

Client Group:

SOP Number:
Document Type:

Date of Service:
Service Nlethod:

Court:

Document Captio"n:
Case Number:

Original to Fol|ow:
Origina| Being Sent To:

Delivery lVlethod:
Tracking Number:

WEXLER |NSURANCE AGENCY |NC.

SP639386

Summons & Comp|aint

2/19/2019 .

Certified l\/lai|

in The 16th Judicial Circuit, l\/lichigan

Venus |nvestments, inc vs. VVEXLER lNSURANCE AGENCY, iNC.
2019-000577~CB

Yes

l\/lichel|e Garcia

Wexler insurance Agency inc
1120 Ponce De l_eon Blvd.
Cora| Gables, FL 33134

FedEX
7745048'18254

 

important fierninders

 

 

 

 

 

 

CeSe 2219-CV-10808-D|\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.lQ Page 12 Of 15

vThe above link is valid until 02/26/2019 at 11:59pm EST. The document is also available for viewing at
www.entitycentra|.com. lf you have any questions or concerns, please contact us at
SOP@COGENCYGLOBAL.COl\/| or 866.621.3524.

Th/'s notice and, if applicable document link (together, the "I\lotice'j is being sent to, and is intended for, the
contact designated in COGENCY GLOBAL /NC. 's records to receive service of process We are not
responsible for any loss, injury, c/aim, liabilify, or damage arising from your use of or reliance on the
information contained vvifhin the Notice, including, but not limited to, any error or omission in the information
contained With/'n the l\loi/'ce or from any subsequent transmission or third-party access to the Notice. This
Nofice should be reviewed b.y your legal and/or tax advisors, and questions concerning vvhether or how to
respond to any document received by us on your entity's behalf should be directed to them. The information
contained in the transmittal portion of the /\/otice is solely for informational purposes is not a substitute for legal
or tax advice, and cannot be relied on to provide complete information

 

 

CaS€ 2219-CV-10808-D|\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.ZO Page 13 Of 15

 

mesa § ._§S .,Esm

E sam in eSE_oEm w-
65 ._un£w daewov

§§ Bs§wom 2a

du~ .znamEoU ouun.~=wnw .BUB>>.

s~¢m.w-wv cmmiaz esso
Qom~ u§w _ 35>< P~;Bo>> 3m

 

v,._o_ww::ou uaw w>wEon<

AAmmmU..m §§

 

 

 

 

 

WW`W'W

 

.-_.__ .._>_ .Wm.m_Oi ~m.=n_

ll\ l\¢|l l

 

 

.,Hl.v.\iH... /..l\il li\ i,l\ JWIH..\.
.i..wlw\li»r i\\iiii.i ll\ii ca ,...~mw mu.... H._,.».&
. _.in .Hi\i...,\. _ivlhi ..ii/ii\…i Mm.u.,.w H..M...,w.~.ew,,..m
_ ..li iii.ii prac imm §§ aim §§ ~

.Q.WoN whiqu .m§nmpabo ....".»

§ s a HlllH\iihw.i- == _______=_=_ .
- whq»wHHEi-mlo~\w.n dam . ; . __`_==__._:.._==_.__==_=.:..:._._;__.____;_.w r

 

 

 

 

C_aSe 2219-CV-10808-D|\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.21 Page 14 Of 15

 

 

 

 

 

 

Orlginal - Court 2nd copy - Plaintiff
Approved, SCAO 1si copy - Defendani 3rd copy - Return
STATE OF MICH|GAN CASE NO.
JUD|C|AL DiSTRlCT
16th JuoiciAi. ciacuir SUMMONS ' 19 - -CB
co N PRoe ' '
Court addross - " " ' ' . Court telephone no.
40 N. Maln Street, Mount Clcmens, MI 48043 (586) 469-5208
Plaintiil's name(s). address(es), and telephone no(s). Detendant's name(s). eddress(es). and telephone no(s).
VENUS ]NVESTMENTS, iNC. WEXLER iNSURANCE COMPANY, iNC.
c/o Registered Agent:

V Cogency Giobai, Inc.
229 Brookwood Drive, Suite 14
South Lyon, Ml 48178

 

plaintiffs attorney. bar no., address. and telephone no.
Broc Gullett (P80962)

Kcrr, Russcli and cher, PLC

500 Woodward Avenue, Suitc 2500

Detroit, MI 48226

(313) 961-0200

 

 

 

 

 

 

|nstructlons: Check the items below that apply to you and provide any required lnfcrmatlon. Submll this form to the court clerk along with your complaint and.
if necessary. a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestlc Reiations Case

Cljfhere are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s) who are the subject of the complaint.

l:l There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
(form MC 21) listing those cases.

l:l lt is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
,the family or family members of the person(s) who are the subject of the complaint

éiVil Case

This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

l:l MDHHS and a contracted health plan may have a right to recover expenses in this case. l certify that notice and a copy of
the complaint will be provided to NlDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).

There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
complaint

[:l A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in [:lthis court, l:l g Courtl where

it was given case number________ and assigned to Judge

 

The action l:lremains Elis no longer pending.

Summons section completed by court cierk. SUMMONS

NOT|CE TC THE DEFENDANT: |n the name of the people of the State of Michigan'you are notified:

1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
serve a copy on the other party or take other lawful action with the court (28 days if you were served by mellor you were
served outside this state).

3. it you do not answer or take other action within the time allowedl judgment may be entered against you for the relief
demanded in the complaint

4. if you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
to help you fully participate in court proceedings. please contact the court lmmediatelyto make arrangements

issue date Expiration dale‘ Court cier

___§Eg_%z¢dqmo . . mv 1 420‘|9
°This summ ns is vaii Udii$ss serve'd'c')h or before its expiration date. this dccume must be sealed by the seal o the couri.

MC 01 (1/19) SUMMONS MCR1.109(D),MCR 2.102(B), MCR 2.104. MCR 2.105

 

 

 

 

 

 

 

 

 

 

 

C_aSe 2219-CV-10808-D|\/|L-RSW ECF NO. 1-2 filed 03/19/19 Page|D.22 Page 15 Of 15

_ ° C-B
20 l 9 n nsil)ufilotlts?

PRooF or-' sERvicE Case N°~ 19 ' 'CB

TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the dale of filing or the date
of expiration on the order for second summons. You must make and tile your return with the court clerl<. if you are unable to
complete service you must return this original and ali copies to the court cierk.

 

 

 

 

 

EERT|F|CATE/ AFF|DAVlT OF SERV|CE / NONSERV|CE|

 

 

l:l OFFICER CERT|F|CATE OR l:l AFF|DAVlT OF PROCESS SERVER
l certify that i am a sheriff, deputy sheriff, bailitf, appointed Being first duly sworn, l state that l am a legally competent
court officerl or attorney for a party (MCR 2.104[A][2]). adult who is not a party or an officer of a corporate periy,
and that (notarizallon not requ|rcd) and theft (notarizetion requ|rsd)

 

 

l__.l i served personally a copy of the summons and complaint.
l:l l seNed by registered or certified mail (copy of return receipt attached) a copy of the summons and complaintl
together with

 

Llst all documents served with the summons and complaint

 

on the detendant(s):

 

 

Defendant's name Compiete address(es) of service Day. date, time

 

 

 

ij l have personally attempted to serve the summons and compiaint, togetherwith any attachments. on the following defendant(s)
,.and have been unable to complete service.

 

peiendant's name Compiete address(es) of service Dey, date, time

 

 

 

 

 

 

 

l declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledgel and beilef.

 

 

 

 

 

 

 

 

 

 

 

Serv|ce fee Mties traveled Fee Signature
s |s
incorrect address fee Mlies traveled Fee TOTAL FEE mims (Nt)€ Or Pi|"l)
s |$ s
T|lle
Subscrlbed and sworn to before me on o l , Countyl Michigan.
a e

My commission expires: ____________________ Signature:

 

Date Deputy court cierk/Noiary public
Notary public, State of inlchigan, County of

 

 

|AcKNowLEocMENT oi= sERvicEj
l acknowledge that l have received service of the summons and complaint. together with

 

Klt?chments

 

on
Day. date, time
on behalf of

 

 

SlTslura

 

